NEWBURGER, J.
A careful reading of the record fails to disclose upon what theory this action was brought or the judgment rendered. Plaintiff brought an action against this defendant for the recovery of certain insurance policies, which resulted in his favor for the return of the policies and costs of the action. . Subsequently this action is brought to recover the sum of $50 for' moneys paid out by the plaintiff to the lawyer who appeared for him in the action against this defendant, brought to recover the insurance policies.
A -mere statement of plaintiff’s claim should have resulted in the dismissal of the complaint.
Judgment reversed, and judgment of dismissal on the merits directed, with costs of appeal and of the court below.
All concur.